
	

113 HR 1833 IH: Improving the Juvenile Justice System for Girls Act of 2013
U.S. House of Representatives
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1833
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2013
			Ms. DeLauro (for
			 herself, Ms. Schakowsky,
			 Mr. Rangel,
			 Ms. Moore,
			 Ms. Jackson Lee,
			 Ms. Wilson of Florida,
			 Mr. Cárdenas,
			 Ms. Lee of California,
			 Mr. Ellison, and
			 Mr. Scott of Virginia) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Incentive Grants for Local Delinquency
		  Prevention Programs under the Juvenile Justice and Delinquency Prevention Act
		  of 1974 to add gender-responsive services to the list of authorized grant
		  purposes.
	
	
		1.Short title;
			 Findings
			(a)Short
			 titleThis Act may be cited
			 as the Improving the Juvenile Justice
			 System for Girls Act of 2013.
			(b)FindingsThe Congress finds as follows:
				(1)The proportion of girls entering the
			 justice system has increased steadily over the past several decades, rising
			 from 20 percent in 1980 to 30 percent in 2009. Most of these girls, up to 73
			 percent, have histories of physical and sexual violence, and their entry into
			 the criminal and juvenile justice system is linked to their sexual and physical
			 victimization.
				(2)Girls’ pathways
			 into juvenile justice involvement are distinct from boys’ pathways. Girls
			 account for a much larger proportion of nonviolent status offenders than
			 delinquency offenders (40 percent compared to 14 percent, respectively).
				(3)A study by the
			 Oregon Social Learning Center found the average reported age of first sexual
			 encounter for girls in juvenile justice is 6.75.
				(4)The trauma of
			 untreated physical and sexual abuse results in lifetime consequences for girls.
			 These consequences include a higher risk for a number of negative social and
			 health outcomes such as higher mortality rates, a variety of psychiatric
			 problems, dysfunctional and violent relationships, poor educational
			 achievement, less stable work histories, increased risk for sexually
			 transmitted diseases and early pregnancy, substance abuse or addiction, and
			 increased reliance on social services as compared to non-delinquent
			 girls.
				(5)A growing body of evidence suggests that
			 girls who enter the juvenile justice system have equal if not higher rates of
			 mental health issues than boys who enter the system.
				(6)Current research
			 and data have shown that gender-responsive, strength-based programming
			 providing trauma-informed care and trauma-specific services is the most
			 effective means of preventing juvenile offenses and reducing recidivism.
				2.Incentive grants
			 for local delinquency prevention programsThe second title V of the Juvenile Justice
			 and Delinquency Prevention Act of 1974 (relating to Incentive Grants for Local
			 Delinquency Prevention Programs, as added by Public Law 102–586 and amended by
			 Public Law 107–273) is amended—
			(1)by amending
			 section 502 (42 U.S.C. 5781) to read as follows:
				
					502.DefinitionsIn this title:
						(1)State advisory
				groupThe term State advisory group means the
				advisory group appointed by the chief executive officer of a State under a plan
				described in section 223(a).
						(2)Gender-responsive
				servicesThe term
				gender-responsive services means promising practices or
				evidence-based services that—
							(A)comprehensively address the needs of girls
				in the juvenile justice system through the development or improvement of
				programs, treatment, counseling, and resources, and the selection and training
				of staff, in a manner that reflects an understanding of—
								(i)the unique
				pathways of girls into the juvenile justice system;
								(ii)the need for interventions that address
				common experiences of girls in the juvenile justice system, including histories
				of abuse, violence, broken family relationships, and substance abuse;
				and
								(iii)the social and
				cultural factors affecting girls in the juvenile justice system and girls who
				are at risk of entering the juvenile justice system; and
								(B)includes trauma-specific services.
							(3)Trauma-specific
				servicesThe term trauma-specific services means
				services that—
							(A)address the
				neurological, biological, psychological, and social effects of trauma on the
				victims of trauma;
							(B)provide resources
				on trauma exposure, the impact or trauma, and trauma treatment to such
				victims;
							(C)engage in efforts
				to strengthen the resilience and protective factors of such victims;
							(D)include trauma-informed therapeutic
				interventions that are based on an understanding of the vulnerabilities or
				triggers of victims of trauma, and are designed to provide support to, and
				avoid re-traumatization of, such victims; and
							(E)emphasize
				continuity of care and collaboration among the providers of services to such
				victims.
							;
			(2)in section 504 (42
			 U.S.C. 5783)—
				(A)in subsection
			 (a)—
					(i)by
			 striking and after the semicolon in paragraph (7);
					(ii)by
			 redesignating paragraph (8) as paragraph (9); and
					(iii)by
			 inserting after paragraph (7) the following:
						
							(8)gender-responsive services;
				and
							;
				and
					(B)in subsection
			 (b)—
					(i)in
			 paragraph (2), by inserting , including a description of how the funds
			 made available under this section will increase the effectiveness of such plan
			 and the activities to be carried out under such plan before the
			 semicolon; and
					(ii)in
			 paragraph (3), by inserting , including a description of how the funds
			 made available under this section will increase the effectiveness of such plan
			 and the activities to be carried out under such plan before the
			 semicolon; and
					(3)in section 505 (42
			 U.S.C. 5784), by striking for fiscal years 2004, 2005, 2006, 2007, and
			 2008 and inserting for each of the fiscal years 2014 through
			 2019.
			
